                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION


DONTE CARTER                                                                           PLAINTIFF
CCDC #762650

v.                                No: 3:19-cv-00181 DPM-PSH


MARTY BOYD, et al.                                                                  DEFENDANTS


                                              ORDER

       Plaintiff Donte Carter filed an unsigned pro se complaint pursuant to 42 U.S.C. § 1983 on

June 17, 2019, while incarcerated at the Craighead County Detention Center (Doc. No. 1). Carter

has since filed a motion for leave to proceed in forma pauperis (Doc. No. 4), but the accompanying

calculation sheet and certificate are not signed by an authorized official. Accordingly, Carter’s

motion is denied as incomplete. To proceed with this case, Carter must file a completed IFP

application, including an accompanying calculation sheet and certificate signed by an authorized

official, or pay the $400.00 filing fee within 30 days of the date of this order. Carter must also file

a signed complaint. Otherwise, the lawsuit will be dismissed. The Clerk of Court is directed to

send Carter a blank application to proceed in forma pauperis and a blank § 1983 form.

       IT IS SO ORDERED this 17th day of July, 2019.




                                                       UNITED STATES MAGISTRATE JUDGE
